 1
 2

 3   402 E. Southern Ave.
     Tempe, AZ 85282
     Telephone: (602) 888-9229
 4   Facsimile: (480) 725-0087
 5   D. Lamar Hawkins – 013251
     E-Mail: lamar@guidant.law
 6   Alexander Karam – 033023
     E-Mail: alex@guidant.law
 7   Counsel for Save Casa Bonita, LLC

 8

 9                         IN THE UNITED STATES BANKRUPTCY COURT

10                                 FOR THE DISTRICT OF ARIZONA

11    In re:                                              Chapter 11 Proceedings

12    SUMMIT FAMILY RESTAURANTS, INC.,                    Case No. 2:21-bk-02477-BKM

13                                   Debtor.              SAVE CASA BONITA, LLC’S JOINDER IN
                                                          BSV LAMONT JCRS LLC’S MOTION FOR
14                                                        RULE 2004 EXAMINATION OF DEBTOR
                                                          AND PRODUCTION OF DOCUMENTS
15

16
               Creditor SAVE CASA BONITA, LLC (“Save Casa Bonita”), by and through its
17
     undersigned counsel of record, hereby joins in BSV Lamont JCRS LLC’s Motion for Rule 2004
18
     Examination of Debtor and Production of Documents [DE 25] (“Rule 2004 Motion”) and states
19
     that it will join in receipt of documents produced by and participate in the Rule 2004 Examination
20
     of the Debtor. In support of its joinder, Save Casa Bonita states as follows:
21
               1.    Save Casa Bonita has purchased and is interested in purchasing certain claims in
22
     order to save the Summit Family Restaurants, Inc. d/b/a Casa Bonita.
23

24             2.    Save Casa Bonita’s objective in this case is to ensure the long-term viability of the

25   Casa Bonita restaurant.

26             WHEREFORE, for the foregoing reasons, Save Casa Bonita will fully participate in the
27   Rule 2004 examination that BSV Lamont JCRS LLC seeks to conduct of the Debtor and that any
28   documents provided by the Debtor to BSV Lamont JCRS LLC in connection with that Rule 2004

     examination also be provided to Save Casa Bonita.
                                                  1
 Case 2:21-bk-02477-BKM          Doc 41 Filed 05/10/21 Entered 05/10/21 09:51:19               Desc
                                 Main Document    Page 1 of 2
 1
 2

 3
            DATED this 10th day of May, 2021.
 4
                                                       GUIDANT LAW, PLC
 5
                                                       By: /s/D. Lamar Hawkins,#013251
 6                                                         D. Lamar Hawkins
                                                           Alexander Karam
 7                                                         402 East Southern Avenue
                                                           Tempe, AZ 85282
 8                                                         Counsel for the Save Casa Bonita, LLC

 9   COPY of the foregoing mailed, or served
     via electronic notification* or fax** if so marked,
10   this 10th day of May, 2021, to:

11   Patty Chan* patty.chan@usdoj.gov
     OFFICE OF THE UNITED STATES TRUSTEE
12   230 N. First Ave., Ste. 204
     Phoenix, AZ 85003-1706
13
     Sierra M Minder* sierra.minder@sackstierney.com
14   Wesley Denton Ray* Ray@SacksTierney.com
     Philip R. Rudd* Rudd@SacksTierney.com
15   SACKS TIERNEY
     4250 N Drinkwater Blvd, Fourth Floor
16   Scottsdale, AZ 85251
     Attorneys for Debtor
17
     Christopher Charles Simpson* csimpson@omlaw.com
18   OSBORN MALEDON, P.A.
     2929 N. Central Ave., 21st Fl.
19   Phoenix, AZ 85012
     Subchapter V Trustee
20
     Bradley D. Pack* bdp@eblawyers.com
21   ENGELMAN BERGER, P.C.
     2800 North Central Avenue, Suite 1200
22   Phoenix, Arizona 85004
     Attorneys for BSV Lamont JCRS, LLC
23
     Christopher J. Dawes* CDawes@foxrothschild.com
24   Heather Ries* HRies@foxrothschild.com
     FOX ROTHSCHILD LLP
25   1225 17th Street, Suite 2200
     Denver, CO 80202
26   Attorneys for BSV Lamont JCRS, LLC
27
     BY: /s/ Heidi Scheving
28


                                                  2
 Case 2:21-bk-02477-BKM          Doc 41 Filed 05/10/21 Entered 05/10/21 09:51:19             Desc
                                 Main Document    Page 2 of 2
